DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napadow US 2012/0035680.
	Regarding claim 9, Napadow teaches an apparatus (system 400, Fig.4, para. (0040]) comprising:
An electrode adapted to be electrically coupled to an afferent nerve fiber in a cervical branch of the vagus nerve of a subject (electrode 204, Fig.4, para. [0040)); 	There is no reason why the electrode of Napadow is incapable of stimulating a cervical branch nerve if it were to be positioned next to the nerve and thus it is adapted to provide stimulation to any nerve including the cervical branch of the vagus nerve.
A stimulation circuit connected to the electrode to deliver a signal to the electrode to stimulate the afferent nerve fiber (stimulator 206, Fig.4, para. [0041}), thereby stimulating the afferent nerve fiber (para. [0041], [0009));
A detection device adapted to detect pulmonary activity of the subject and convert the detected pulmonary activity in to a corresponding detection signal (pulmonary activity detector 218, Fig.4, para. [0044]- [0045); alternatively, nasal air flow detector, para. [0049]); and a controller in communication with each of the stimulation circuit and the detection device to receive the detection signal and control the stimulation signal based on the detection signal (controller 214 capable of analyzing waveforms and generating a trigger for the stimulator 206, Fig.4, para. (0047); see para. [0065}-0067)).

Regarding claim 10, Napadow teaches the apparatus of claim 9, wherein the detection device includes a pulse sensor configured to measure blood pressure to form part of the detection signal or a nasal cannula configured to measure respiratory flow or carbon dioxide concentrations to form part of the detection signal (nasal air flow detector, para. [0044] - [0049]).

Regarding claim 11, Napadow teaches the apparatus of claim 9, wherein the stimulation signal provides a therapeutic function to treat at least one of cardiovascular disease, inflammatory disorders, chronic pain, anxiety disorders, chronic hypoxia or hypercapnia or autonomic system is orders (chronic pain, para. [0026)).

Regarding claim 12, Napadow teaches the apparatus of claim 9 wherein the stimulation signal includes at least one of:
A constant-current pulse;
A burst of bi-phasic square wave pulses;
A frequency between1-100Hz (50 Hz para. {0051);
A current intensity between 0.25mA to 20mA; and
A pulse width between100-1000microseconds.

Regarding claim 13, Napadow teaches the apparatus of claim 9 wherein the apparatus is configured to be implanted within the subject at a location of the afferent nerve fiber in the cervical branch of the vagus nerve of the subject (para. [0024)).

Regarding claim14,  Napadow teaches an apparatus comprising:
An electrode adapted to be electrically coupled to a nerve fiber in a spinal cord of a subject (system 400, Fig.4, para. [0040]; nerve fiber
in a spinal cord comprises intended use the device is capable of; para. [0003]: describing CNS nerve, para. [0024]: describing implanted);
a stimulation circuit connected to the electrode to deliver a signal stimulation to stimulate the nerve fiber (stimulator 206, Fig.4, para. [0041));
A detection device adapted to detect pulmonary activity of the subject and convert the detected pulmonary activity in to a corresponding detection signal (pulmonary activity detector 218, Fig.4, para. [0045]; alternatively, nasal air flow detector, para [0049]); and
A controller in communication with each of the stimulation circuit and the detection device to receive the detection signal, delete a trigger, and, based on the trigger, cause the stimulation circuit to deliver the stimulation signal to the subject (controller 214 having a processor which performs logical steps, Fig.4, para. [0047]; para. (O065]- [0067).

Regarding claim15, Napadow teaches the apparatus of claim14 where in the detection device includes a pulse sensor configured to
Measure blood pressure to form part of the detection signal or a nasal cannula configured to measure respiratory flow or carbon dioxide concentrations to form part of the detection signal (nasal air flow detector, para. [0044], [(0049}).

Regarding claim 16, Napadow teaches the apparatus of claim 14 wherein the stimulation signal provides a therapeutic function to treat at least one of cardiovascular disease, angina, or chronic pain (chronic pain, para. [0026)).

Regarding claim 17, Napadow teaches the apparatus of claim 14 where in the apparatus is configured to be implanted within the subject at a location selected as at least one of a dorsal nerve fiber of the spinal cord or a dorsal root ganglion of the spinal cord of the subject (para. [0024]; ganglion, para. [0031)).

Allowable Subject Matter
Claims 1-8 are allowed.
Response to Arguments
Applicant's arguments filed 9-2-2022 have been fully considered but they are not persuasive. Applicant argues that for claim 9 Napadow does not teach an electrode electrically coupled to a cervical branch of a vagus nerve and in claim 14 that Napadow does not  teach and electrode electrically coupled to a spinal nerve, however the claim does not require such but instead recites that the electrode(s) are adapted to be electrically coupled to those nerves. The electrode of Napadow is adapted to be electrically couple to any nerve desired and can be done so by positioning the electrode adjacent the nerve. Applicant’s statements of intended use are given weight only to the extent that the electrode is capable of being used in manner recited.

Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792